Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered October 2, 2007, which, insofar as appealed from, granted the motion of defendants Soho House, LLC, Soho House US Corp., and Soho House New York, LLC (collectively Soho House), for partial summary judgment dismissing plaintiff’s claim for punitive damages, unanimously affirmed, without costs.
Dismissal of plaintiff’s claim for punitive damages was proper, where the record demonstrates that over a period of two to three years, leaks emanated from Soho House’s facilities causing property damage to plaintiff’s showroom and office and interference with its business. The leaks had various causes, and Soho House undertook to remediate the problems and accommodate plaintiff, albeit not to plaintiff’s satisfaction. Such conduct does not rise to the level of egregious culpable conduct, or wrongdoing aimed at the general public as to warrant the imposition of punitive damages (see Rocanova v Equitable Life Assur. Socy. of U.S., 83 NY2d 603, 613 [1994]; 905 5th Assoc., Inc. v 907 Corp., 47 AD3d 401 [2008]).
We have considered plaintiff’s remaining arguments, including that Soho House’s motion was not supported by evidence in *530admissible form, and find them unavailing. Concur—Tom, J.E, Mazzarelli, Williams and Sweeny, JJ. [See 2007 NY Slip Op 33138(U).]